Citation Nr: 1414245	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-44 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from June 1960 to July 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the claims.  The RO in Oakland, California, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript of this hearing is of record.  Further, the Veteran submitted additional evidence in conjunction with this hearing, accompanied by a waiver of having such evidence initially considered by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

The record reflects it is at least as likely as not that the Veteran's current hearing loss disability and tinnitus developed as a result of his military service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Board notes that the Veteran's service treatment records do not appear to show any in-service findings regarding hearing problems to include tinnitus.  For example, his ears were clinically evaluated as normal on both his May 1960 enlistment examination and his July 1963 release from active duty examination.  Further, service treatment records dated in June 1950 do include audiological results which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
5
0
5
10
0
LEFT
0
0
0
5
10
0

The Board acknowledges that, prior to November 1967, audiometric results were usually reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the conversion of ASA standards to ISO-ANSI requires the following additions to audiological results: 15 at 500 Hertz; 10 at 1000 Hertz; 10 at 2000 Hertz; 10 at 3000 Hertz; 5 at 4000 Hertz; and 10 at 6000 Hertz.)

The converted results are as follows:  




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
15
10
15
15
10
LEFT
15
10
10
15
15
10

Under either standard, these results do not reflect that the Veteran was noted as having a hearing loss disability pursuant to 38 C.F.R. § 3.385, or evidence of hearing loss pursuant to Hensley, supra.

The Board notes that no audiological evaluation was conducted in conjunction with either the Veteran's enlistment or release from active duty examination.  Rather, the Veteran's hearing was evaluated pursuant to whispered voice testing, which was noted as being 15/15 on both examinations.  Nevertheless, these results do not provide much probative value in determining the Veteran's in-service hearing acuity to include at the time of his separation from service.

The Board further notes that the Veteran himself has described in-service ear problems, to include at his May 2012 hearing.  Moreover, he submitted supporting evidence in the form of statements from a fellow service member who identified himself as having been an Independent Duty Medical Representative, and that he remembered treating the Veteran on many occasions for problems with his ears (i.e., ruptured tympanic membranes and infections).  However, this individual could not remember specific dates after many years since service, but would state without hesitation that the Veteran was among the many who he treated numerous times.  The Board finds no reason to doubt the credibility of this evidence.

In view of the foregoing, as well as the fact that the first competent medical evidence of both disabilities is dated years after the Veteran's separation from service, the Board finds that competent medical evidence is required to resolve this case.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

The Board notes that there is competent medical evidence that both supports and refutes a finding that the Veteran's current hearing loss disability and tinnitus developed as a result of his military service.  Specifically, there is a December 2009 VA audio examination that is against the claim and an April 2012 medical opinion submitted by the Veteran which supports the claim.  Nothing in the record leads the Board to doubt the qualifications of either of these clinicians to render competent medical opinions.  Further, both appear to be familiar with the Veteran's medical history, and neither expressed their opinions in speculative or equivocal language.  Moreover, both supported their opinions by rationale which referenced relevant findings in the record.  Consequently, the Board finds that these competent medical opinions are in equipoise as to the etiology of the Veteran's hearing loss and tinnitus.  Further, during his May 2012 hearing, the Veteran clarified that his tinnitus has been present since service.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the record reflects it is at least as likely as not that the Veteran's current hearing loss disability and tinnitus developed as a result of his military service.  Therefore, service connection is warranted for these disabilities.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


